DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 5/4/22, with respect to claims 1-16, 23-28 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-16, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display, comprising a first substrate, including a step region, wherein the step region includes a bonding region and a fan-out routing region; and a flexible circuit board bonded in the bonding region through a plurality of first pads, wherein: the first substrate includes first alignment marks located on two sides of the fan-out routing region of the step region in the first direction, and he first alignment mark does not overlap with the first pad on a plane of a base substrate; the flexible circuit board including second alignment marks located on two sides of the fan-out routing region of the step region in the first direction; the first and second alignment marks are used to align the first substrate with the flexible circuit board, and projections of the first alignment mark do not overlap with projections of the second alignment marks, in combination with the remaining features recited in the claim.
The prior art of Wei (US 2019/0096291 A1 of record) discloses a display, comprising a first substrate, including a step region, wherein the step region includes a bonding region; and a flexible circuit board bonded in the bonding region through a plurality of first pads, wherein: the first substrate includes first alignment marks in the step region in the first direction, and he first alignment mark does not overlap with the first pad on a plane of a base substrate; the flexible circuit board including second alignment marks located in the step region in the first direction; projections of the first alignment mark do not overlap with projections of the second alignment marks (Wei, Figures 2-4; Figure 13). Wei fails to disclose that the first and second alignment marks are used to align the first substrate with the flexible circuit board. Wei also fails to disclose a fan-out region, where the first and second alignment marks are located on two sides of the fan-out routing region of the step region in the first direction. The prior art of Hong (US 2017/0168463 A1 of record) discloses a display where the first and second alignment marks are used to align the first substrate with the flexible circuit board (Hong, Figure 8). However, Hong also fails to disclose a fan-out region where the first and second alignment marks are located on two sides of the fan-out routing region. The prior art of An (US Publication No.: US 2019/0393277 A1) discloses a fan-out routing region where first and second alignment marks are located on two sides of the fan-out routing region (An, Figure 2A, first alignment marks AM1-P/AM2-P, second alignment marks AM1-F, AM2-F). However, An fails to disclose that the first and second alignment marks do not overlap. Further, none of the references provide an adequate motivation for mismatching alignment marks when aligning a first substrate and a flexible circuit board.
Therefore, Claim 1 is allowed. Claims 2-5, 7-16, and 27-28 are allowed by virtue of their dependence on allowed claim 1. 
Regarding claim 6, the prior art of record does not teach or suggest a display device comprising a first substrate including a step region, wherein the step region includes a bonding region, and the bonding region includes a plurality of first pads arranged along a first direction; and a flexible circuit board, bonded in the bonding region through the plurality of first pads, wherein the first substrate further includes first alignment marks and the flexible circuit board includes second alignment marks, and orthographic projections of the first alignment marks do not overlap an orthographic projection of the flexible circuit board and do not overlap orthographic projections of the second alignment marks on the plane of the base substrate, and the step region includes a first edge, a second edge, and a third edge that are sequentially connected one with another; the second edge is parallel to a plurality of scanning lines arranged along a second direction and extending along the first direction; the first edge and the second edge form a first angle; the third edge and the second edge form a second angle; and the first angle is smaller than the second angle, in combination with the remaining features recited in the claim.
The prior art of Wei (US 2019/0096291 A1 of record) discloses a display device comprising a first substrate including a step region, wherein the step region includes a bonding region, and the bonding region includes a plurality of first pads arranged along a first direction; and a flexible circuit board, bonded in the bonding region through the plurality of first pads, wherein the first substrate further includes first alignment marks and the flexible circuit board includes second alignment marks, and orthographic projections of the first alignment marks do not overlap an orthographic projection of the flexible circuit board and do not overlap orthographic projections of the second alignment marks on the plane of the base substrate (Wei, Figures 2-4). However, Wei fails to disclose that the step region includes a first edge, a second edge, and a third edge that are sequentially connected one with another; the second edge is parallel to a plurality of scanning lines arranged along a second direction and extending along the first direction; the first edge and the second edge form a first angle; the third edge and the second edge form a second angle; and the first angle is smaller than the second angle. The prior art of Lu (US 2016/0170246 A1 of record) discloses a display device where the step region includes a first edge, a second edge, and a third edge that are sequentially connected one with another; the first edge and the second edge form a first angle; the third edge and the second edge form a second angle; and the first angle is smaller than the second angle (Lu, Figure 13). However, Lu fails to disclose a plurality of scanning lines; Lu also does not disclose any correlation between the step region, the first, second, or third edges, and the scanning lines. Having the disclosures of Wei and Lu, it would not be obvious to one of ordinary skill in the art to form a step region having a first edge, a second edge parallel to an extension direction of scanning lines, and a third edge, where an angle formed between the first edge and the second edge is smaller than that formed between the second edge and the third edge. 
Therefore, Claim 6 is allowed. Claims 23-26 are allowed by virtue of their dependence on allowed claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871